DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Cheng et al.(USPubN 2014/0009682)) does not disclose, with respect to claim 1, forming, based on the video features, a first vector in a latent space; computing a first index of a first match of the first vector in the latent space, wherein a first similarity score is associated with the first index and the first match corresponds to a second vector in the latent space; determining if the first similarity score exceeds a similarity threshold; and when the similarity threshold is exceeded, transmitting first data related to the first index; wherein the second vector is pre-determined by: extracting text features of a natural language query, and forming, based on the text features, the second vector in the latent space as claimed.  Rather, Cheng et al. discloses a method for determining a relatedness between a query video and a database video is provided. A processor extracts an audio stream from the query video to produce a query audio stream, extracts an audio stream from the database video to produce a database audio stream, produces a first-sized snippet from the query audio stream, and produces a first-sized snippet from the database audio stream. An estimation is made of a first most probable sequence of latent evidence probability vectors generating the first-sized audio snippet of the query audio stream. An estimation is made of a second most probable sequence of latent evidence probability vectors generating the first-sized audio snippet of the database audio stream. A similarity is measured between the first sequence and the second sequence producing a score of relatedness between the two snippets. Finally a relatedness is determined between the query video and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484